400 F.3d 744
Maria Angelica MEMBRENO, Petitioner,v.Alberto GONZALES,* Attorney General, Respondent.
No. 03-71214.
United States Court of Appeals, Ninth Circuit.
Filed March 8, 2005.

Shan D. Potts, Berke Law Offices, Los Angeles, CA, for petitioner.
Ronald E. LeFevre, Chief Counsel, Office of the District Counsel, San Francisco, CA, David V. Bernal, Attorney, John J. Andre, Esq., and Andrew C. MacLachlan, Esq., DOJ-U.S. Department of Justice, Washington, DC, for respondent.
Before SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.



Notes:


*
 Alberto Gonzales is substituted for his predecessor, John Ashcroft, as Attorney General of the United States, pursuant to Fed. R.App. P. 43(c)(2)